

Exhibit 10.11

--------------------------------------------------------------------------------

 
Central European Media Enterprises Ltd. Stock Incentive Plan
Form of Employee PRSU Agreement (for use from December 2018)






CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
RESTRICTED STOCK UNIT AWARD AGREEMENT
(PERFORMANCE-BASED VESTING)




This Restricted Stock Unit Award Agreement (including the annexes attached
hereto, the “Agreement”) dated as of [●] is between Central European Media
Enterprises Ltd. (the “Company”) and [●] (the “Grantee”).


Whereas, the Company’s 2015 Stock Incentive Plan (as the same may be amended and
restated from time to time, the “Plan”) is administered by the Committee and the
Committee has determined that it would be in the best interests of the Company
to grant an award of restricted stock units to the Grantee, an employee of the
Company or its Affiliate.


NOW, THEREFORE, the Company and the Grantee agree as follows:


1.
Grant of Award. The Company hereby grants to the Grantee as of the date hereof,
in accordance with the terms of the Plan and subject to and upon the terms,
conditions and restrictions of this Agreement, a “Target” award of [●]
restricted stock units (the “Performance Restricted Stock Units”, “PRSUs” or the
“Award”). Subject to the provisions of this Agreement, the total number of PRSUs
that will vest as of any Vesting Date (as defined in Annex A) will be determined
in accordance with the provisions of Annex A and is subject to the satisfaction
of the performance vesting criteria set out in Annex A hereto and Grantee’s
continuous employment with the Company or any of its Subsidiaries (“Service”)
from the date hereof through the corresponding Vesting Date.



Each Performance Restricted Stock Unit represents a right to receive one share
of Class A Common Stock of the Company for each Performance Restricted Stock
Unit that vests in accordance with Annex A. Unless specifically provided for in
this Agreement, the Award shall be governed by the terms of the Plan, which are
incorporated herein by reference.
2.
Additional Vesting Provisions.

(a)
Right to Award. The actual vesting of any PRSUs will be determined based on the
satisfaction of the performance vesting requirements in accordance with Annex A
and with the applicable provisions of the Plan and this Agreement.

(b)
Termination of Service. In the event the Grantee’s Service ceases for any reason
(other than as provided in Section 2(c) below or Annex B), Performance
Restricted Stock Units that have not previously vested prior to such cessation
of Service shall immediately be forfeited to the Company without payment of any
consideration for the Performance Restricted Stock Units, and the Grantee will
have no further right, title or interest in or to such Performance Restricted
Stock Units or the underlying shares.

(c)
Death or Disability. In the event the Grantee’s Service ceases due to the
Grantee’s death or termination by the Company due to disability, the performance
restrictions on the Target amount of Performance Restricted Stock Units that
have not previously vested shall lapse and such Performance Restricted Stock
Units shall become fully vested upon such cessation. For purposes of this
Agreement, “disability” means the Grantee’s inability to perform the duties and
responsibilities required of the Grantee by reason of a physical or mental
disability or infirmity which has continued for more than one hundred and twenty
(120) consecutive calendar days in any twelve (12) consecutive month period, as
determined by the Committee.

(d)
Additional Vesting Events. Notwithstanding any other provision of this Agreement
or the Plan, Awards of Performance Restricted Stock Units that have not
previously vested will vest in accordance with the provisions of Annex B in
connection with a Change of Control, a Delisting Event, an LTIP Disposition
Event or a Qualifying Termination Event (in each case as defined in Annex B).

3.
Settlement of the Award; Delivery of Shares.

(a)
Delivery of Shares. Subject to Sections 5, 7 and 8, the Company shall issue
shares of Class A Common Stock within sixty (60) days following the vesting of
the Award or portion thereof.

(b)
Book-entry Settlement. Upon issuance of shares of Class A Common Stock, the
Company shall name the Grantee as the registered holder of such shares in the
Company’s share register.

4.
Adjustments for Changes in Capitalization. In the event the Committee makes any
adjustment to the Performance Restricted Stock Units underlying the Award
pursuant to the Plan following a change of capitalization, any additional
Performance Restricted Stock Units or other property that become subject to the
Award will, unless otherwise determined by the Committee, be subject to the same
forfeiture restrictions, delivery requirements and other provisions of this
Agreement applicable to Performance Restricted Stock Units underlying this
Award. No fractional shares or rights to fractional shares of Class A Common
Stock will be created or issued. Any fraction of a share will be rounded down to
the nearest whole share.



1



--------------------------------------------------------------------------------




5.
Withholding Taxes. Grantee acknowledges that Grantee may be liable for taxes
assessed and/or withheld on the Award pursuant to applicable federal, state,
national or local law under the applicable laws of the jurisdiction where the
Grantee is resident or may otherwise be applicable to the Grantee in respect of
the Performance Restricted Stock Units or the issuance of shares of Class A
Common Stock underlying the Performance Restricted Stock Units.

(a)
Amount of Withholding Taxes. If the Company is required to withhold any amount
in connection with the vesting and settlement of an Award, the Company shall
inform the Grantee prior to the settlement of any portion of the Award of (i)
the estimated amount of any federal, state, national, local income and
employment taxes and social, health or national insurance (collectively,
“Taxes”) which the Company determines will be owed by the Grantee, by reason of
the vesting and/or settlement of the Award and (ii) the amount, if any, that the
Company or any of its Subsidiaries will be required to withhold from the Grantee
by reason of such vesting and/or settlement.

(b)
Payment of Withholding Taxes. The Grantee may satisfy its obligation in respect
of withholding Taxes: (a) by paying to the Company in cash an amount equal to
the withholding Taxes no later than the date of settlement of the Award; or (b)
subject to compliance with applicable law and the Company’s Insider Trading
Policy, by delivering to the Company an instruction to a broker approved by the
Company providing for the assignment of the proceeds from the sale of some or
all of the shares of Class A Common Stock to be received on the settlement of an
Award. The Company may withhold amounts from any compensation otherwise payable
to the Grantee by the Company or any of its Subsidiaries, and the Grantee hereby
authorizes the withholding from compensation payable to Grantee, any amounts
required to satisfy the federal, state, national or local withholding Tax
obligations of the Company or any of its Subsidiaries in connection with the
Award. The Company shall not be required to deliver any shares of Class A Common
Stock if it has not received satisfactory evidence of payment of all withholding
Taxes.

(c)
Satisfying Withholding Tax Obligations with Shares. The Company may, in the
discretion of the Committee, permit the Grantee to satisfy all or any portion of
the Company’s or any of its Subsidiaries’ obligations for withholding Taxes in
respect of an Award by deducting from the shares of Class A Common Stock the
Grantee would otherwise receive a number of shares having a fair market value
equal to the amount of withholding Taxes that are payable (using the maximum
statutory rates of withholding for purposes of determining such amount). The
Grantee agrees that delivery of a number of shares of Class A Common Stock net
of the amount deducted for purposes of satisfying withholding Tax obligations
shall be full settlement of the Award for all purposes.

6.
Non Transferability. The Grantee shall not sell, assign, exchange, transfer
(other than by will or the laws of descent or distribution), pledge, charge,
hypothecate or otherwise dispose of or encumber the Award or the Performance
Restricted Stock Units.

7.
Rights as a Shareholder. Neither the Grantee nor the Grantee’s representative
shall have any rights as a shareholder with respect to any shares of Class A
Common Stock underlying any Performance Restricted Stock Units until such Award
or any portion thereof, as the case may be, has vested and such shares of Class
A Common Stock have been issued, recorded in the records of the Company or its
transfer agent and delivered to the Grantee. The Grantee must complete such
administrative documentation required by this Agreement or the Committee before
the Company may issue the shares of Class A Common Stock, record such issuance
in the records of the Company or its transfer agent and deliver such shares of
Class A Common Stock to the Grantee following a Vesting Date. The Company may
postpone such issuance, recording and delivery of the shares of Class A Common
Stock if such proper documentation is not received by the Company. If proper
documentation is not received by the Company within sixty (60) days of a Vesting
Date, the corresponding portion of the Award, in the sole discretion of the
Committee, may be forfeited for no consideration.

8.
Regulatory Compliance. The Company may postpone issuing and recording the shares
of Class A Common Stock to the Grantee issuable pursuant to this Agreement in
the records of the Company or its transfer agent for such period as may be
required to comply with any applicable requirements under any applicable
securities laws, the listing requirements of any applicable stock exchange, and
any requirements under any other applicable law, and the Company shall not be
obligated to deliver any such shares of Class A Common Stock to the Grantee if
either delivery thereof would constitute a violation of any provision of any law
or of any regulation of any governmental authority or any applicable stock
exchange. The Company shall not be liable to the Grantee or its representative
for any damages relating from any delays in recording the issuance and delivery
of shares to the Grantee in the records of the Company or its transfer agent or
any mistakes or errors connected therewith.

9.
Effect Upon Service. Nothing contained in this Agreement or in the Plan shall
confer upon the Grantee any right with respect to the continuation of the
Grantee’s Service with the Company or interfere in any way with the right of the
Company, subject to the terms of any separate agreement to the contrary, at any
time to terminate such Service.

10.
Reference to the Plan. The Award has been granted pursuant to and subject to the
provisions of the Plan, which are hereby incorporated herein by reference.
Except as otherwise provided herein, in the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
govern. All capitalized terms that are used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to them in the Plan.

11.
Determinations. The Committee has the power to interpret the Plan and this
Agreement and to administer, interpret and apply the Plan in respect of the
Performance Restricted Stock Units in a manner consistent with the terms thereof
and hereof (including, but not limited to, determining, in is sole and absolute
discretion, whether any Performance Restricted Stock Units have vested and
whether any unvested Performance Restricted Stock Units of the Grantee may be
accelerated and the corresponding Vesting Date thereof). Each determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Committee shall be final and conclusive for all purposes and
shall be binding upon all persons, including, without limitation, the Company
and the Grantee, and the Grantee’s respective successors and assigns.

12.
Incentive Compensation Recoupment Policy. The Award and the underlying
Performance Restricted Stock Units are subject to recoupment in accordance with
the Company’s Incentive Compensation Recoupment Policy in effect from time to
time.



2



--------------------------------------------------------------------------------




13.
Section 409A of the Code. It is intended that the Performance Restricted Stock
Units are exempt from Sections 409A and 457A of the U.S. Internal Revenue Code
of 1986 (as amended, the “Code”) pursuant to the “short-term deferral” rule
applicable to each such section, as set forth in the regulations or other
guidance published thereunder. Notwithstanding the foregoing, the Grantee shall
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on the Grantee in connection with the Award (including any
taxes and penalties under Sections 409A and 457A of the Code), and neither the
Company nor any of its Subsidiaries shall have any obligation to indemnify or
otherwise hold the Grantee harmless from any or all of such taxes or penalties.

14.
Acceptance of Award; Electronic Delivery. The grant of Performance Restricted
Stock Units evidenced by this Agreement shall be forfeited for no consideration
if this Agreement is not accepted by the Grantee by executing and returning a
copy of this Agreement to the Company within ninety (90) days of the date
hereof. By executing this Agreement, the Grantee (i) consents to the electronic
delivery of this Agreement, all information with respect to the Plan and the
Award, and any documents of the Company that are generally provided to the
Company’s shareholders (which may be delivered via the internet or as the
Company otherwise directs); (ii) acknowledges that the Grantee may receive from
the Company a paper copy of any documents delivered electronically at no cost by
contacting the Company in writing; and (iii) further acknowledges that the
Grantee may revoke the Grantee’s consent to the electronic delivery of documents
at any time by notifying the Company of such revocation in writing and providing
current notice information for delivery of paper copies.

15.
Notices. Any notice under this Agreement shall be addressed to the Company in
care of its General Counsel at the branch offices of CME Media Services Limited,
and to the Grantee at the address appearing in the personnel records of the
Company or its Affiliate or to either party at such other address as either
party hereto may hereafter designate in writing to the other.

16.
Amendment. The Grantee hereby consents to any amendment to this Agreement in any
way the Committee deems necessary or advisable to comply with or satisfy
exemption from Sections 409A and 457A of the Code, to carry out the purpose of
the grant, or in connection with any change in applicable laws or regulation or
any future law or regulation. Except as provided above, any amendment to this
Agreement must be in writing and signed by the Company and the Grantee.

17.
Governing Law. This Agreement and all determinations made and actions taken
pursuant hereto shall be governed by the laws of Bermuda.

18.
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced as if such illegal or invalid provision had not been included.

19.
Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

Signatures appear on following page




3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the [●] day
of [●], 2018.


 
 
 
 
 
 
 
 
 
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 



 
 
 
 
 
 
 
 
 
GRANTEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signed:
 
 
 
 
 
 
[●]
 
 
 
 
 
 
 



4



--------------------------------------------------------------------------------






Annex A
Performance-Based Vesting Conditions


1.
For purposes of this Agreement, the following definitions shall apply:



“Confirmation” shall mean a determination of the Committee of cumulative OIBDA
and cumulative FCF that have been achieved in respect of any applicable
Performance Period and the amount of any Award earned in respect of such
Performance Period, which confirmation shall be issued as soon administratively
feasible following the end of the applicable Performance Period and in no event
later than the Second Anniversary Early Vesting Date, the Third Anniversary
Early Vesting Date or the Final Vesting Date, as applicable. The determination
of the Committee shall be final and binding.


“FCF” shall mean unlevered free cash flow, which is defined as cash flows from
continuing operating activities plus cash paid for interest or the commitment or
guarantee fees to Warner Media, LLC, less purchases of property, plant and
equipment, net of the proceeds of disposals of property, plant and equipment.
FCF excludes the cash impact of certain unusual or infrequent items that are not
included in costs charged in arriving at OIBDA. FCF for any applicable
Performance Period shall be calculated as of December 31 for each year of the
applicable Performance Period using exchange rates from the Company’s 2019
budget.


“Four-Year Performance Period” shall mean the period from January 1, 2019
through December 31, 2022.


“OIBDA” includes amortization and impairment of program rights and is determined
as operating income / loss before depreciation, amortization of intangible
assets, impairments of assets and certain unusual or infrequent items that are
not considered by our chief operating decision makers when evaluating our
performance (which unusual or infrequent items shall correspond to items
excluded from OIBDA in the Company’s Annual Report on Form 10-K for the
corresponding year of the applicable Performance Period). OIBDA for any
applicable Performance Period shall be calculated as of December 31 for each
year of the applicable Performance Period using exchange rates from the
Company’s 2019 budget.


“Performance Period” means any of the Two-Year Performance Period, the
Three-Year Performance Period or the Four-Year Performance Period, as
applicable.


“Second Anniversary Target FCF” means the cumulative amount of FCF for the
Two-Year Performance Period that is established by the Committee as set forth in
Schedule 1 of this Agreement (the “Notice of Target Amounts”).


“Second Anniversary Target OIBDA” means the cumulative amount of OIBDA for the
Two-Year Performance Period that is established by the Committee as set forth in
the Notice of Target Amounts.


“Target FCF” means the cumulative amount of FCF for the Four-Year Performance
Period that is established by the Committee as set forth in the Notice of Target
Amounts that correlates to the Target FCF Award.


“Target FCF Maximum” means the cumulative amount of FCF for the Four-Year
Performance Period that is established by the Committee as set forth in the
Notice of Target Amounts that correlates to 200% of the Target FCF Award.


“Target FCF Minimum” means the cumulative amount of FCF for the Four-Year
Performance Period that is established by the Committee as set forth in the
Notice of Target Amounts that correlates to 50% of the Target FCF Award.


“Target FCF Award” means [●] PRSUs, representing 50% of the Target.


“Target OIBDA” means the cumulative amount of OIBDA for the Four-Year
Performance Period that is established by the Committee as set forth in the
Notice of Target Amounts that correlates to the Target OIBDA Award.


“Target OIBDA Maximum” means the cumulative amount of OIBDA for the Four-Year
Performance Period that is established by the Committee as set forth in the
Notice of Target Amounts that correlates to 200% of the Target OIBDA Award.


“Target OIBDA Minimum” means the cumulative amount of OIBDA for the Four-Year
Performance Period that is established by the Committee as set forth in the
Notice of Target Amounts that correlates to 50% of the Target OIBDA Award.


“Target OIBDA Award” means [●] PRSUs, representing 50% of the Target.


“Third Anniversary Target FCF” means the cumulative amount of FCF for the
Three-Year Performance Period that is established by the Committee as set forth
in the Notice of Target Amounts.


“Third Anniversary Target OIBDA” means the cumulative amount of OIBDA for the
Three-Year Performance Period that is established by the Committee as set forth
in the Notice of Target Amounts.


“Three-Year Performance Period” shall mean the period from January 1, 2019
through December 31, 2021.


“Two-Year Performance Period” shall mean the period from January 1, 2019 through
December 31, 2020.


5



--------------------------------------------------------------------------------






“Total Award” means the amount of the Target OIBDA Award based on the level of
cumulative OIBDA achieved for the Four-Year Performance Period and the amount of
the Target FCF Award based on the level of cumulative FCF achieved for the
Four-Year Performance Period earned on the Final Vesting Date.


“Vesting Date” means any of the Second Anniversary Early Vesting Date, the Third
Anniversary Early Vesting Date or the Final Vesting Date (as defined below), as
applicable; provided, that the Committee may in its discretion permit vesting
prior to any such Vesting Date when it delivers a Confirmation in respect of the
corresponding Performance Period.


2.
Subject to Sections 2(b), (c) and (d) of this Agreement and the receipt of
Confirmation, the Award will become vested on March 1, 2023 (the “Final Vesting
Date”) as follows:



a.
200% of the Target OIBDA Award will vest if the Company has achieved the Target
OIBDA Maximum;



b.
200% of the Target FCF Award will vest if the Company has achieved the Target
FCF Maximum;



c.
100% of the Target OIBDA Award will vest if the Company has achieved Target
OIBDA;



d.
100% of the Target FCF Award will vest if the Company has achieved the Target
FCF;



e.
50% the Target OIBDA Award will vest if the Company has achieved the Target
OIBDA Minimum;



f.
50% of the Target FCF Award will vest if the Company has achieved the Target FCF
Minimum;



g.
0% of the Target OIBDA Award will vest on the Final Vesting Date if the Company
has achieved less than the Target OIBDA Minimum; and



h.
0% of the Target FCF Award will vest on the Final Vesting Date if the Company
has achieved less than the Target FCF Minimum;



provided, that the percentage of the Target OIBDA Award that will vest in the
event cumulative OIBDA as of the end of the Four-Year Performance Period is
between the Target OIBDA Maximum and the Target OIBDA or between the Target
OIBDA and the Target OIBDA Minimum and the percentage of the Target FCF Award
that will vest in the event the cumulative FCF as of the end of the Four-Year
Performance Period is between the Target FCF Maximum and the Target FCF or
between the Target FCF and the Target FCF Minimum will be determined by
interpolating on a straight-line basis; and provided, further that the amount of
the Total Award that will vest on the Final Vesting Date will be reduced by the
amount of the Award that vests on the Second Anniversary Early Vesting Date and
the Third Anniversary Early Vesting Date (if any).


3.
Subject to Sections 2(b), (c) and (d) of this Agreement and receipt of
Confirmation and notwithstanding anything to the contrary herein, an amount of
25% of Target (representing [●] PRSUs) will vest on March 1, 2021 (the “Second
Anniversary Early Vesting Date”) if and only to the extent the Company has
achieved both (i) the Second Anniversary Target OIBDA and (ii) the Second
Anniversary Target FCF.



4.
Subject to Sections 2(b), (c) and (d) of this Agreement and receipt of
Confirmation and notwithstanding anything to the contrary herein, 25% of Target
(representing [●] PRSUs) will vest on March 1, 2022 (the “Third Anniversary
Early Vesting Date”) if and only to the extent the Company has achieved both (i)
the Third Anniversary Target OIBDA and (ii) the Third Anniversary Target FCF.



5.
In the event 25% of Target (representing [●] PRSUs) becomes vested on the Second
Anniversary Early Vesting Date pursuant to clause 3 above, then the Total Award
shall be reduced by such number of PRSUs, provided, that the Total Award is not
less than zero. In the event 25% of Target (representing [●] PRSUs) is vested on
the Third Anniversary Early Vesting Date pursuant to clause 4 above, then the
Total Award shall be reduced by such number of PRSUs, provided, that the Total
Award is not less than zero. For the avoidance of doubt, any PRSUs that vest on
the Second Anniversary Early Vesting Date or the Third Anniversary Early Vesting
Date will not be affected or subject to adjustment based on the size of the
Total Award.



6.
Any PRSUs that do not vest as of the Final Vesting Date and which have not
previously been forfeited pursuant to the terms of this Agreement will
automatically terminate as of the Final Vesting Date and shall immediately be
forfeited to the Company without payment of any consideration for the PRSUs, and
the Grantee will have no further right, title or interest in or to such PRSUs or
the underlying shares of Class A Common Stock.



7.
In the event of a financing or corporate transaction that has a material impact
on OIBDA or FCF that is not contemplated in the Company’s 2019 budget, the
Compensation Committee may determine in its sole discretion in good faith a
reasonable adjustment to the cumulative OIBDA or the cumulative FCF for any
applicable Performance Period.





* * * * *


6



--------------------------------------------------------------------------------





Annex B
Additional Vesting Events


1.
For purposes of this Agreement, the following definitions shall apply:



“Change of Control” is defined in the Plan.


“Delisting Event” means an event or circumstance as a result of which the
Company is no longer publicly traded with its shares of Class A common stock
listed on the NASDAQ Global Market.


“LTIP Disposition Event” means a transaction or series of related transactions
following which the Company, in the judgement of the Committee, ceases to own a
material portion of its assets.


“Employment Contract” means the employment contract dated [●] between the
Grantee and CME Media Services Limited, as amended, amended and restated,
otherwise modified or superseded from time to time.


“Good Reason” means a material breach of the Employment Contract by CME Media
Services Limited which results in the termination of the Employment Contract by
the Grantee pursuant to clause [●] thereof.


“Qualifying Termination Event” means a termination of the Grantee’s employment
with the Company or any Affiliate (i) by the Grantee for Good Reason, or (ii) by
the Company or such Affiliate which is not a Termination for Cause, provided,
that such termination by the Company or such Affiliate occurs within twelve
months of a Time Warner Transaction.


“Termination for Cause” shall have the meaning assigned to it in clause [●] of
the Employment Contract.


“Time Warner Transaction” is defined in the Plan, provided that each reference
therein to Time Warner Inc. is deemed to be replaced with AT&T Inc., as the
successor to the beneficial ownership interest of Time Warner Inc.


2.
In the event of a Change of Control, the performance conditions for awards of
Performance Restricted Stock Units that have not previously vested will lapse
and an amount of PRSUs equal to (i) the number of PRSUs determined in accordance
with clause 2 of Annex A based on a performance level that would result from (A)
the sum of the actual OIBDA for each fiscal year of the Four-Year Performance
Period completed prior to the Change of Control and the amount of Target OIBDA
for each fiscal year of the Four-Year Performance Period that was not completed
prior to the Change of Control, plus (B) the sum of the actual FCF for each
fiscal year of the Four-Year Performance Period completed prior to the Change of
Control and the amount of Target FCF for each fiscal year of the Four-Year
Performance Period that was not completed prior to the Change of Control, minus
(ii) the amount of PRSUs that have vested on the Second Anniversary Early
Vesting Date and the Third Anniversary Early Vesting Date, if either has
occurred prior to the Change of Control, will fully vest immediately prior to
such Change of Control.



3.
In the event of a Time Warner Transaction and the Company continues to be
publicly traded with its shares of Class A common stock listed on the NASDAQ
Global Market, the PRSUs granted hereunder will continue to vest in accordance
with the performance conditions set out in Annex A until the earliest to occur
of (i) the Final Vesting Date, (ii) a Qualifying Termination Event, (iii) a
Delisting Event, or (iv) an LTIP Disposition Event.



4.
In connection with a Qualifying Termination Event, the performance conditions
for awards of Performance Restricted Stock Units that have not previously vested
will lapse and an amount of PRSUs equal to (i) the number of PRSUs determined in
accordance with clause 2 of Annex A based on a performance level that would
result from (A) the sum of the actual OIBDA for each fiscal year of the
Four-Year Performance Period completed prior to such Qualifying Termination
Event and the amount of Target OIBDA for each fiscal year of the Four-Year
Performance Period that was not completed prior to the Qualifying Termination
Event, plus (B) the sum of the actual FCF for each fiscal year of the Four-Year
Performance Period completed prior to the Qualifying Termination Event and the
amount of Target FCF for each fiscal year of the Four-Year Performance Period
that was not completed prior to the Qualifying Termination Event, minus (ii) the
amount of PRSUs that have vested on the Second Anniversary Early Vesting Date
and the Third Anniversary Early Vesting Date (if any) will fully vest
immediately prior to such Qualifying Termination Event.



5.
In connection with a Delisting Event or an LTIP Disposition Event, the
performance conditions for awards of Performance Restricted Stock Units that
have not previously vested will lapse and an amount of PRSUS equal to (i) the
number of PRSUs determined in accordance with clause 2 of Annex A based on a
performance level that would result from (A) the sum of the actual OIBDA for
each fiscal year of the Four-Year Performance Period completed prior to such
Delisting Event or LTIP Disposition Event and the amount of Target OIBDA for
each fiscal year of the Four-Year Performance Period that was not completed
prior to such Delisting Event or LTIP Disposition Event, plus (B) the sum of the
actual FCF for each fiscal year of the Four-Year Performance Period completed
prior to such Delisting Event or LTIP Disposition Event and the amount of Target
FCF for each fiscal year of the Four-Year Performance Period that was not
completed prior to such Delisting Event or LTIP Disposition Event, minus (ii)
the amount of PRSUs that have vested on the Second Anniversary Early Vesting
Date and the Third Anniversary Early Vesting Date (if any) will fully vest
immediately prior to such Delisting Event or LTIP Disposition Event.



* * * * *


7

